Citation Nr: 0613245	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 1999, for service connection for gunshot wound residuals 
of the left foot.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for bilateral 
hearing loss and granted service connection for gunshot wound 
residuals of the left foot.  The veteran appealed the 
effective date assigned for the gunshot wound residuals as 
well as the denial of service connection for hearing loss.

After the veteran testified at a February 2001 Decision 
Review Officer (DRO) conference and November 2003 Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board, the Board remanded the claim in April 2004 for 
additional development.  As explained below, the requested 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The preponderance of the evidence of record reflects that 
the only claim for service connection for gunshot wound 
residuals of the left foot was received by VA on February 10, 
1999.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have sensorineural 
hearing loss within the one-year presumptive period or for 
many years after service, and, even assuming current 
bilateral hearing loss, it is not otherwise related to 
service.
CONCLUSIONS OF LAW

1.  An effective date for service connection for gunshot 
wound residuals of the left foot earlier than February 10, 
1999 is not warranted because there is no evidence of record 
indicating that a claim for service connection for this 
disorder was received prior to that date.  38 U.S.C.A. 
§§ 5103, 5110, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.400 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the appellant's January 1992 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by new VCAA notification followed 
by readjudication of the claim.  Mayfield, 05-7157, slip op. 
at 9.  That is precisely what occurred here.  The RO's August 
1999 rating decision denying service connection for hearing 
loss and granting service connection for gunshot wound 
residuals and its April 2000 decision denying an earlier 
effective date for the gunshot wound residuals took place 
prior to enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, subsequent to enactment of the 
VCAA, and prior to its most recent, January 2006 
readjudication of both claims, VA provided notice in the RO's 
February 2001 letter.  In this letter, the RO correctly told 
the veteran that it was working on his claims for service 
connection for hearing loss and entitlement to an earlier 
effective date for gunshot wound residuals.  The RO also told 
the veteran what he needed to show to establish entitlement 
to service connection.  The letter also indicated the 
information or evidence needed from the veteran, including 
verification that a claim for service connection for gunshot 
wound residuals was received prior to February 10, 1999, 
which is the key issue in the earlier effective date claim.  
The RO also explained its duty to assist the veteran in 
obtaining additional evidence and asked the veteran to send 
information describing additional evidence or the evidence 
itself promptly.

VA thus substantially complied with the VCAA by issuing a 
fully compliant notification before readjudicating the claim.  
Mayfield, slip op. at 9.  It is therefore not prejudicial for 
the Board to proceed to finally decide this appeal.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, he was not initially provided information regarding a 
disability rating or the effective date that would be 
assigned if his claims were granted.  However, shortly after 
the Dingess decision was announced, the Appeals Management 
Center (AMC) sent a letter to the veteran telling him that it 
was returning his case to the Board, and attached information 
regarding disability ratings and effective dates.  To the 
extent that this notice did not precede the most recent, 
January 2006 readjudication or was otherwise inadequate, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the Board will 
the claim for service connection for bilateral hearing loss, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot, as there is 
no disability rating or effective date to assign.  Moreover, 
the earlier effective date claim does not involve a 
disability rating, and the veteran was previously informed 
that he had to submit evidence that a claim was received 
earlier than February 10, 1999 and thus provided appropriate 
notification of this element of the claim.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records including those 
relating to Social Security Administration SSA) disability 
determinations.  In addition, although the RO had already 
made extensive efforts to obtain treatment records and 
records relating to the earlier claims the veteran indicated 
he had filed, the AMC again asked the Phoenix and Los Angeles 
ROs if they had any information regarding the veteran or any 
claims he had filed and both replied in February 2005 that 
they did not.  As there is no indication that any other 
records exist that should be requested, or that any 
pertinent, existing evidence was not received, VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Earlier Effective Date for Gunshot Wound Residuals

The proper effective date for an original claim for service 
connection is the "[d]ay following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400(b)(2)(i) (2005).  See also 
38 U.S.C.A. § 5110(a), (b)(1) (West 2002).  Here, the 
evidence of record reflects that the veteran's claim for 
service connection for gunshot wound residuals was received 
February 10, 1999.  Thus, since this claim was filed more 
than year after the veteran's March 1970 discharge from 
service, the effective date must be the date of receipt of 
claim or that entitlement arose, whichever is later.  
Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  It is not clear when 
entitlement arose.  There are VA outpatient treatment (VAOPT) 
notes from September 1988 indicating gunshot wound residuals 
of the left foot but no opinion connecting these residuals to 
service, and the RO in its August 1999 decision granting 
service connection cited the SMRs but no post-service medical 
records.  In any event, if entitlement arose prior to the 
veteran's February 10, 1999 claim, the effective date must be 
the later, February 10, 1999 date.

The veteran claimed at the DRO conference, the Travel Board 
hearing and elsewhere that he filed a claim for service 
connection for gunshot wound residuals in 1970 in Los Angeles 
and in 1974 in Phoenix, Arizona.  The only references in the 
claims folder to claims filed prior to the February 10, 1999 
claim are December 8, 1988 and December 19, 1988 letters to 
the veteran from the Phoenix RO stating that they were 
processing his compensation claim and asking for the prompt 
submission of additional evidence.  There is no reference to 
the specific claim being referred to or any response to the 
letters.  In addition, the RO requested all records 
concerning the veteran including treatment notes and extracts 
from the administrative folder, noting that it was looking 
for a Form 21-526 (claim form) from multiple locations, 
including the Tullahoma, Tennessee, Phoenix, Arizona, and 
Sepulveda California VA Medical Centers prior to the Board's 
April 2004 remand and the Phoenix and Los Angeles ROs after 
the Board's remand, and none of these entities were able to 
locate any information regarding the veteran.

Thus, although there is evidence that the veteran was in 
contact with the Phoenix RO in 1988, the Board cannot grant 
an earlier effective date based on speculation that this 
involved a claim for service connection for gunshot wound 
residuals.  38 C.F.R. § 3.102 (2005) (a reasonable doubt is 
not one based on pure speculation or remote possibility).  
Nor is there any evidence in the record of a claim for 
gunshot wound residuals in 1970 or 1974 as indicated by the 
veteran, and it must be presumed that had such a claim been 
filed, it would have been processed accordingly with the 
relevant records placed in the veteran's claims folder.  See 
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (presumption of 
regularity attaches to "all manner of VA processes and 
procedures").

In sum, the preponderance of the evidence of record reflects 
that the veteran's claim for service connection for gunshot 
wound residuals of the left foot was received on February 10, 
1999, and this is therefore the earliest possible effective 
date for the subsequent grant of service connection for this 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for an earlier effective 
date for service connection for gunshot wound residuals of 
the left foot must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Sensorineural hearing loss (an organic disease of 
the nervous system) is a chronic disease that is presumed to 
be service connected if it manifests to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Under 38 C.F.R. §3.385 (2005), impaired hearing is considered 
a disability under VA law when the auditory thresholds in any 
of the frequencies listed is 40 decibels or greater, when the 
auditory thresholds for a least three of the listed 
frequencies are 26 decibels or greater, or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).

Both the April 2003 and February 2005 VA examiners diagnosed 
bilateral sensorineural hearing loss, even though word 
recognition scores were 100 percent in both ears at the April 
2003 VA examination, 98 and 96 percent in the right and left 
ears respectively at the February 2005 VA examination, there 
were no auditory thresholds greater than 40 decibels in 
either ear at either examination, and only the left ear at 
both examinations had auditory thresholds for a least three 
of the listed frequencies of 26 decibels or greater.  There 
were similar findings on the October 2000 private audiology 
examination, which diagnosed normal right ear hearing and 
mild high frequency sensorineural hearing loss for the left 
ear.  In any event, even assuming bilateral hearing loss, the 
preponderance of the evidence as discussed below indicates 
that it is not related to service.
 
The audiologist who performed the October 2000 audiology 
examination did not opine as to the etiology of the hearing 
loss.  In contrast, the April 2003 VA examiner stated that it 
was "less than likely that this hearing loss was the result 
of his military duty."  Similarly, the February 2005 VA 
examiner wrote that "the record suggests that it is at least 
as likely as not that the hearing loss was not the result of 
his military duty.  Both VA examiners indicated that they had 
reviewed the claims file, and explained their conclusions 
based on an accurate characterization of the evidence 
therein.  Cf. Grover v. West, 12 Vet. App. 109, 112 (1999) (a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Specifically, prior to 
rendering their opinions, both examiners noted the veteran's 
claim of gradual onset of hearing loss that occurred while in 
the military due to noise exposure, but also noted the three 
in-service audiograms of July 1967, June 1968, and February 
1970 (separation examination) demonstrated hearing within 
normal limits bilaterally and that the veteran had post-
service noise exposure.  The Board notes that prior to 
October 31, 1967, audiometric results were reported in 
American Standards Association units and thereafter in 
International Standard Organization (ISO) units, and here the 
June 1968 and February 1970 hearing tests showed some 
decreased hearing, but the readings were still well below 26 
decibels at all frequencies in each ear.

In addition, there is no evidence of hearing loss until the 
October 2000 private examination, about 30 years after 
service.  The evidence therefore reflects that there was 
neither continuity of symptomatology nor sensorineural 
hearing loss within the one-year presumptive period.  
Moreover, the veteran's hearing testimony, written 
statements, and statements to the VA examiners as to a 
relationship between his hearing loss and noise exposure 
during military service do not constitute competent evidence 
of such a relationship because he does not possess the 
requisite expertise to opine on this etiological question.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that even assuming current 
bilateral hearing loss, it did not arise within the one-year 
presumptive period or for many years after service, and is 
not otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an effective date earlier than February 10, 
1999 for gunshot wound residuals of the left foot is denied.

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


